Name: Council Regulation (EEC) No 992/83 of 25 April 1983 extending the provisional anti-dumping duty on imports of natural magnesite, caustic-burned, originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/28 Official Journal of the European Communities 27. 4. 83 COUNCIL REGULATION (EEC) No 992/83 of 25 April 1983 extending the provisional anti-dumping duty on imports of natural magnesite, caustic-burned, originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3541 /82 (3), the Commission imposed a provisional anti-dumping duty on natural magnesite, caustic-burned, with a MgO content of between 70 and 91 %, falling within subheading 25.19 ex B of the Common Customs Tariff (NIMEXE code ex 25.19-59) and originating in the People's Republic of China ; Whereas the examination of the facts is not yet complete ; whereas the Commission notified the exporters known to be concerned of its intention to extend the provisional duty for a further period of two months ; whereas these exporters, who represented a significant percentage of the trade concerned, did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regu ­ lation (EEC) No 3541 /82 on natural magnesite, caustic-burned, with a MgO content of between 70 and 91 %, falling within subheading 25.19 ex B of the Common Customs Tariff (NIMEXE code ex 25.19-59) and originating in the People's Republic of China, is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Subject to Article 11 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council, it shall apply until the entry into force of an Act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 339, 31 . 12. 1979, p. 1 . (2) OJ No L 178 , 22. 6 . 1982, p . 9 . V) OJ No L 371 , 30 . 12. 1982, p. 21 .